Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 11, 2022

The Court of Appeals hereby passes the following order:

A22A0211. CARA WILLIAMS v. KNIGHT REAL ESTATE HOLDINGS, LLC.

      Cara Williams filed both a notice of direct appeal and an application for
discretionary review from the trial court’s order dismissing her appeal under OCGA
§ 5-6-48 (c) for causing an unreasonable delay in the transmission of the record to
this Court. We denied the discretionary application. See Case No. A21D0412 (Jul. 29,
2021). This is the direct appeal. We lack jurisdiction.
      Our previous denial of Williams’ application for discretionary review was an
adjudication on the merits, and therefore the doctrine of res judicata bars this direct
appeal from the same trial court order. See Northwest Social & Civic Club, Inc. v.
Franklin, 276 Ga. 859, 860 (583 SE2d 858) (2003); Hook v. Bergen, 286 Ga. App.
258, 260-261 (1) (649 SE2d 313) (2007).
      For this reason, this appeal is hereby DISMISSED.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         03/11/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.